                                                                               CLERK'S OFFICE U.S.DIST.Cot)R'
                                                                                                            l
                                                                                      AT ROANOKE,VA
                                                                                           FILED

                                                                                      FEB 18 2920
                      FI
                       O
                       NRTT
                          HH
                           EEIJ
                              WE
                              MTS
                                ETDER
                                    ST
                                     NADTI
                                         EST
                                           SR
                                            DIC
                                              STROIF
                                                   CT
                                                    VI
                                                     CROGUIMA
                                                           RT sv:AgC UDLE%
                                                               JUL     o                               LERK
                                    ROANOKE DIW SION
W AK EEL ABD U L-SA BU R ,                       )   CASE NO.7:19CV00840
                                                 )
               Petitioner,                       )
                                                 )   M EM ORANDUM OPINION
                                                 )
U NITED STA TES O F A M ER ICA ,                 )   By:Hon.GlenE.Conrad
                                                 )   SeniorUnited StatesDistrictJudge
               R espondent.                      )
       Petitioner,W akeelAbdul-sablzr,an inm ateproceeding pro K ,filed thispetition forawrit

ofhabeascorpusunder28U.S.C.j2241,demandingtoberesentenced onhisconviction inthis
courton M ay 31,2000,Case No.6:99CR30073,for sending threatening commtmications. He

claimedthatthedecision inUnited Statesv.W heeler,886F.3d415(4thCir.2018),cert.deied,
139 S.Ct.1318 (2019),providedgroundsforthisrelief.By opinion and orderenteredJanuary
30,2020,the courtsum madly dismissed thepetition,because Abdul-sabtlrhad notidentified a

retroactive change in law thatmade hissentenceftmdam entally defective. W heeler,886 F.3d at

429 (stating standardtoraisesentencingclaim in j2241petition). Abdul-saburnow movesto
alterornmendthatdismissalordertmderRule59(e)oftheFederalRulesofCivilProcedure.
       tW Rule 59(e)motion may be granted only in three situations:(1)to accommodate an
intervening change in controlling law; (2) to accotmt for new evidence not available
gpreviouslyj;or(3)to correctaclearerrorof1aw orpreventmanifestinjustice.'' Mayfield v.
Nat'l Ass'n for Stock Car Auto Racing.Ine.,674 F.3d 369,378 (4th Cir.2012) (internal
quotation marksand citation omitted). tdlt'
                                          isan extraordinary remedy,''to be granted only in
ççexceptionalcirctzm stances.'' Id. The rule ttm ay notbe used to relitigate old m atters,orto raise

argllments or presentevidence thatcould have been raised prior to the entry ofjudgment.''
Exxon Sllippinc Co.v.Baker,554 U.S.471,486 n.5 (2008) (internalquotation marks and
citationomitted).
       Applying these principles,the courtconcludesthatAbdul-sabtlr is notentitled to relief

underRule59(e). Hemerely asksthe courtto reconsideritsruling and stillfailsto identify a
particular retroactive change in 1aw that qualifies him for relief lmder the W heeler standard.

Accordingly,thecourtwilldeny hismotion.An appropdateorderwillenterherewith.

       The Clerk is directed to send copies ofthis m em orandllm opinion and accom panying

orderto petitioner.

               rhis 11-
       ExrrER: '      *      dayorykbruazy, 2020.
                                                                  .-z             zf
                                                  SeniorUnited StatesDistrictJudge




                                              2
